DETAILED ACTION
Specification
The amendments to the title of the specification are acceptable (p. 2 of Applicants’ reply filed on April 19, 2022).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on April 19, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings, and
 		(ii) the previous 35 U.S.C. 112, second paragraph rejection 
which are hereby withdrawn by the Examiner.  

Applicants have heavily amended independent Claim 1 to include the elements of the contactor and the supporter of the sealing member.  Applicants’ arguments concerning these features have been fully considered and are persuasive (pp. 12-15 of Applicants’ reply).  Thus, the former rejection of Claim 1 based on NAKAJIMA (JPH11241691A) under 35 U.S.C. 102 has been withdrawn. 
	This application is now in condition for allowance.


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative Carol Druzbick (Reg. No. #40,287) in a phone interview conducted on May 2, 2022. 

Applicants have further agreed to amend the claims as follows:   

--  1. (Currently Amended) A scroll compressor, comprising: 
		a casing having a sealed inner space, 
		a fixed scroll disposed in the inner space of the casing; 
		an orbiting scroll coupled to the fixed scroll to form a compression chamber and configured to orbit with respect to the fixed scroll; and 
		a main frame configured to support the orbiting scroll, wherein the orbiting scroll comprises: 
			an orbiting wrap engaged with the fixed scroll to form the compression chamber; and 
			an orbiting head plate disposed between the orbiting wrap and the main frame, wherein [[ the orbiting scroll is provided with at least one guide groove and [[,]] the [[ fixed scroll [[ is provided with at least one self-rotation prevention member which is inserted into the at least one guide groove such that the at least one self-rotation prevention member revolves in the at least one guide groove, wherein the fixed scroll includes a fixed wrap engaged with the orbiting wrap to form the compression chamber and a fixed head plate from which the fixed wrap protrudes, wherein the fixed wrap protrudes from the fixed head plate towards the orbiting head plate, wherein the at least one self-rotation prevention member protrudes in a same direction as a direction in which the fixed wrap protrudes [[, wherein the orbiting wrap protrudes from the orbiting head plate towards the fixed head plate, wherein the at least one guide groove is formed on a same surface of the orbiting head plate on which the orbiting wrap is formed and is disposed to face the at least one self-rotation prevention member, wherein the at least one guide groove is disposed between the orbiting wrap and an outer circumferential surface of the orbiting head plate, wherein the at least one self-rotation prevention member is disposed at a position at which at least a portion of the at least one self-rotation prevention member is inserted into the at least one guide groove while disposed between the fixed wrap and an outer circumferential surface of the fixed head plate, wherein at least one back- pressure chamber that communicates with the compression chamber is formed at a side of the main frame, which faces the orbiting scroll, wherein the main frame comprises an orbiting scroll supporter disposed to face a surface of the orbiting head plate and configured to support the orbiting scroll and a drive shaft supporter disposed at a center of the orbiting scroll supporter in a radial direction, wherein the at least one back-pressure chamber is concave and is formed at the orbiting scroll [[ supporter, wherein the scroll compressor further comprises a sealing member disposed between the orbiting scroll and the main frame and installed at the at least one back-pressure chamber, wherein the sealing member comprises: 
			a contactor disposed between the orbiting head plate and the at least one back-pressure chamber to come into contact with a surface of the orbiting head plate; and 
			a supporter at least partially inserted into the at least one back-pressure chamber and connected to the contactor, wherein the supporter is a surface that extends in a direction that connects the orbiting head plate and the at least one back-pressure chamber, and the contactor is a surface that extends in parallel with the surface of the orbiting head plate and connects with the supporter, and wherein the sealing member is disposed in the at least one back-pressure chamber so as to move [[ to a position in which the contactor is not in [[ contact with the orbiting head plate and to a position in which the contactor is in [[ contact with the orbiting head plate.  –

--  14. (Currently Amended) The scroll compressor of claim 1, wherein the at least one back-pressure chamber is formed on a surface of the orbiting scroll [[supporter, which faces the orbiting head plate, is concave in a direction away from the orbiting head plate, and is formed as a ring that surrounds a center of the orbiting scroll [[supporter in a radial direction thereof.  –


Allowable Subject Matter
Claims 1, 3-11, and 14-15 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Amended independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll compressor as claimed including:   
				“a contactor disposed between the orbiting head plate and the at least one back-pressure chamber to come into contact with a surface of the orbiting head plate; and a supporter at least partially inserted into the at least one back-pressure chamber and connected to the contactor, wherein the supporter is a surface that extends in a direction that connects the orbiting head plate and the at least one back-pressure chamber, and the contactor is a surface that extends in parallel with the surface of the orbiting head plate and connects with the supporter, and wherein the sealing member is disposed in the at least one back-pressure chamber so as to movable to a position in which the contactor is not in close contact with the orbiting head plate and to a position in which the contactor is in close contact with the orbiting head plate” is not shown or rendered over the prior art of record.  Claims 3-11 and 14-15 are further indicated as allowable subject matter by virtue of being dependent on amended independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday May 3, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746